Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/299,794 filed on December 10, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured to obtain a display 5image by superimposing an image showing a vehicle on a captured image obtained by capturing an image on a rear side from the vehicle” (in claim 1); “the processing unit changes a superimposed positional relationship between the captured image and 5the image showing the vehicle in accordance with motion of a viewpoint of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 3 and 28, paragraphs [0110]-[0113] of the current application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “closest” in claim 8 is a relative term which renders the claim indefinite. The term “closest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameshima et al. (US 10112539 B2).

Regarding claim 1, Kameshima discloses an image processing apparatus comprising: a processing unit configured to obtain a display image by superimposing an image showing a vehicle on a captured image obtained by capturing an image on a rear side from the vehicle (Figs. 1, 4-10: col. 7, lines 8-20: the ECU 11 superimposes (combines) the vehicle inside image Imi and the vehicle outside image Imo to generate a composite image Ims).

Regarding claim 2, Kameshima discloses the image processing apparatus according to claim 1, wherein an image showing the vehicle includes a computer graphics image (Figs. 9 and 10: col. 7, lines 8-20: the ECU 11 superimposes (combines) the vehicle inside image Imi and the vehicle outside image Imo to generate a composite image Ims).

(Figs. 1, 5-8, col. 6, lines 52-53: The vehicle outside image Imo is acquired by the plural imaging portions 12 at the vehicle exterior), and an image showing the vehicle includes a vehicle interior image (col. 6, lines 32-34: The vehicle inside image Imi is acquired by an imaging portion 12I (12) provided at the vehicle interior).
Regarding claim 4,  Kameshima discloses the image processing apparatus according to claim 1, wherein a captured image obtained by capturing an image on a rear side from the vehicle includes a captured image captured by an image capturing device attached to a side part of the vehicle (Figs. 5 and 6, col. 6, lines 64-66: the imaging portions 12 at the vehicle exterior are provided at opposed side portions (left and right door mirrors, as an example) of the vehicle 1 (vehicle body)), and an image showing the vehicle includes a vehicle body image (Figs. 9 and 10, col. 6, lines 26-29: Imi indicating a scene at the vehicle interior (image at the inside of the vehicle including a passenger, luggage, goods, and the like in addition to a pillar, a door, a seat, a trim and a roof, for example)).
Regarding claim 5, Kameshima discloses the  image processing apparatus according to claim 1, wherein the processing unit changes a superimposed positional relationship between the captured image and the image showing the vehicle in accordance with motion of a viewpoint of the driver (claim 1, col. 9, lines 64-66: the output image Im displayed at the display device 10 is changed by an eye point Pi (position of the eyes) of a driver D or by an angle (position) of the display unit 30).
(col. 12, line 64 to col. 13, line 12: The object detection portion 119 detects the object B (vehicle or human being, for example) by performing the image processing on the vehicle outside image Imo) existing on a rear side from the vehicle (Figs. 4, 9, 10, 20: Imb((B), Imo).
Regarding claim 8, Kameshima discloses the image processing apparatus according to claim 7, wherein the predetermined object includes an object closest to the vehicle (Fig. 15, distance between the vehicle  and an object).
Regarding claim 9, Kameshima discloses the image processing apparatus according to claim 7, wherein the predetermined object includes an object being seen by the driver (Figs. 4, 9, 10, 20: Imb((B), Imo).
Regarding claim 11, Kameshima discloses the image processing apparatus according to claim 1, wherein the processing unit superimposes the image showing the vehicle on the captured image to allow the captured image to be seen through ( col. 7, lines 8-14: ECU 11 superimposes (combines) the vehicle inside image Imi and the vehicle outside image Imo to generate a composite image Ims (see FIGS. 10 and 11) where a scene at the vehicle exterior is visible by passing through configurations of the vehicle interior (a pillar, a door, a seat, a trim, a roof, a passenger, luggage, goods and the like)).

Regarding claim 13, Kameshima discloses an image processing system comprising: an image capturing device configured to capture an image on a rear side from a vehicle ((Figs. 1, 5-8, col. 6, lines 52-53: The vehicle outside image Imo is acquired by the plural imaging portions 12 at the vehicle exterior); a processing unit configured to obtain a display image by superimposing an image showing the vehicle on a captured image obtained by capturing with the image capturing device (Figs. 1, 4-10: col. 7, lines 8-20: the ECU 11 superimposes (combines) the vehicle inside image Imi and the vehicle outside image Imo to generate a composite image Ims); and a display device configured to display a display image obtained by the processing unit (col. 6, lines 24-32: the image (output image Im) displayed at the display device 10 includes a vehicle inside image Imi indicating a scene at the vehicle interior (image at the inside of the vehicle including a passenger, luggage, goods, and the like in addition to a pillar, a door, a seat, a trim and a roof, for example) and a vehicle outside image Imo indicating a scene at the vehicle exterior at a portion corresponding to a window 1c (within the window frame 1a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameshima et al. (US 10112539 B2) in view of Suzuki et al. (US 2019/0111844 A1). 

Regarding claim 6,  Kameshima discloses the  image processing apparatus according to claim 5, wherein the processing unit arranges the captured image and the image showing the vehicle in a three-dimensional space (Figs. 4, 9, 10, 20: Imb((B), Imo).
Kameshima does not explicitly disclose obtaining a virtual viewpoint position that changes in accordance with motion of a viewpoint of the driver, and converts the captured image and the image showing the vehicle into a projected coordinate system with a visual field determined by the virtual viewpoint position, to obtain the display image.
However, Suzuki discloses obtains a virtual viewpoint position that changes in accordance with motion of a viewpoint of the driver, and converts the captured image and the image showing the vehicle into a projected coordinate system with a visual field determined by the virtual viewpoint position, to obtain the display image (Figs. 1, 2, 5, abstract: an image conversion unit that generates a converted image obtained by converting the image into a coordinate system having the viewpoint position of the driver as a reference point; and a notification unit that displays a display image falling within the converted image so as to be superimposed on the eyesight of the driver with the projection device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kameshima by utilizing obtaining a virtual viewpoint position that changes in accordance with motion of a viewpoint of the driver, and converts the captured image and the image showing the vehicle into a projected coordinate system with a visual field determined by the virtual viewpoint position, to obtain the display image, as taught by Suzuki, for accurately displaying an image projected from a projection device (Suzuki: ¶0007). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameshima et al. (US 10112539 B2) in view of Suzuki et al. (US 2019/0111844 A1) as applied to claim 6, and further in view of Akatsuka et al. (Pub. No. US 2007/0072154 A1).

Regarding claim 10, Kameshima  in view of Suzuki does not teach  wherein the processing unit obtains a virtual viewpoint position that changes in accordance with motion of a viewpoint of the driver, on a basis of a reference viewpoint position and a reference virtual viewpoint position that are registered for each driver.
However, Akatsuka discloses wherein the processing unit obtains a virtual viewpoint position that changes in accordance with motion of a viewpoint of the driver, on a basis of a (¶0046-0047,  FIG. 9 is a second view showing details of the point-of-sight transformation section 31 of FIG. 1. It is preferable that the point-of-sight transformation section 31 store information regarding a plurality of the driver's point-of-sight position V. ¶0058: The image processing unit 30 therefore stores the results once calculated into a memory of the point-of-sight transformation section as a transformation table. In the subsequent transformation processes, the point-of-sight transformation section 31 may be configured to transform the image photographed by the photographing unit 10 based on the transformation table to create the output image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kameshima in view of Suzuki by utilizing wherein the processing unit obtains a virtual viewpoint position that changes in accordance with motion of a viewpoint of the driver, on a basis of a reference viewpoint position and a reference virtual viewpoint position that are registered for each driver, as taught by Akatsuka, for providing a vehicle surroundings image providing system and method capable of reducing driver's uncomfortable feeling when providing a driver with an image of a blind spot around the vehicle (Akatsuka: ¶0006). 

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Su et al. ( US 2014/0160012 A1) describes vehicle image projection display, and  an automatic correction device of vehicle display system and method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488